In The
                                   Court of Appeals
                          Seventh District of Texas at Amarillo

                                          No. 07-19-00344-CR


                            MATTHEW PAUL MIKULA, APPELLANT

                                                   V.

                                THE STATE OF TEXAS, APPELLEE

                               On Appeal from the 13th District Court1
                                      Navarro County, Texas
               Trial Court No. D37990-CR, Honorable James E. Lagomarsino, Presiding

                                         December 20, 2019

                        ORDER OF ABATEMENT AND REMAND
                           Before QUINN, C.J., and PIRTLE and DOSS, JJ.


        Appellant Matthew Paul Mikula, proceeding pro se, appeals his conviction of theft

from a human corpse or grave2 and sentence to eleven months’ confinement in a state

jail facility. The appellate record was due on November 4, 2019. The clerk’s record was

filed by this date, but the reporter’s record was not. On November 4, the reporter notified


       1 Originally appealed to the Tenth Court of Appeals, this case was transferred to this Court by the

Texas Supreme Court pursuant to its docket equalization efforts. TEX. GOV’T CODE ANN. § 73.001 (West
2013).

        2   TEX. PENAL CODE ANN. § 31.03(e)(4)(B) (West 2019).
the Court that appellant had not requested preparation or made payment arrangements

for the reporter’s record. TEX. R. APP. P. 35.3(b)(2), (b)(3). By letter that day, we directed

appellant to request preparation and make acceptable payment arrangements for the

reporter’s record by November 14. Failure to do so, we advised, could result in the appeal

being abated and the cause remanded to the trial court for further proceedings. Appellant

has not requested preparation or made payment arrangements for the reporter’s record

to date.


       Accordingly, we abate the appeal and remand the cause to the trial court for further

proceedings.    TEX. R. APP. P. 37.3(a)(2).       Upon remand, the trial court shall utilize

whatever means it finds necessary to determine the following:


       (1)     whether appellant still desires to prosecute the appeal;

       (2)     whether appellant is indigent and entitled to the appointment of appellate
               counsel;

       (3)     whether appellant is entitled to have the reporter’s record furnished without
               charge;

       (4)     if appellant is not entitled to have the reporter’s record furnished without
               charge, the date appellant will make acceptable payment arrangements for
               the reporter’s record; and

       (5)     what orders, if any, should be entered to assure that the reporter’s record
               will be promptly filed and that the appeal will be diligently pursued.


       If it is determined that appellant desires to proceed with the appeal, is indigent,

and is entitled to appointed counsel, the trial court shall appoint appellate counsel. The

name, address, email address, telephone number, and state bar number of appointed

counsel shall be provided to the Clerk of this Court. The trial court shall also cause to be

developed a clerk’s record containing the findings of fact and conclusions of law and a

                                              2
reporter’s record transcribing the evidence and argument presented at any hearing held.

The hearing record shall be filed with the Clerk of this Court on or before January 21,

2020.


        It is so ordered.


                                                     Per Curiam


Do not publish.




                                           3